
	
		II
		111th CONGRESS
		2d Session
		S. 3812
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2010
			Mr. Vitter (for himself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit trade in billfish and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Billfish Conservation Act of
			 2010.
		2.Statement of constitutional
			 authorityCongress enacts this
			 Act pursuant to article I, section 8, clause 3 of the United States
			 Constitution.
		3.Billfish definedIn this Act, the term
			 billfish—
			(1)means any fish of the species—
				(A)Istiompax indica (black
			 marlin);
				(B)Istiophorus platypterus
			 (sailfish);
				(C)Kajikia albida (white
			 marlin);
				(D)Kajikia audax (striped
			 marlin);
				(E)Makaira nigricans (blue
			 marlin);
				(F)Tetrapturus angustirostris
			 (shortbill spearfish);
				(G)Tetrapturus belone
			 (Mediterranean spearfish);
				(H)Tetrapturus georgii
			 (roundscale spearfish); and
				(I)Tetrapturus pfluegeri
			 (longbill spearfish); and
				(2)does not include the species
			 Xiphias gladius (swordfish).
			4.Prohibition on trade in billfish
			(a)ProhibitionNo person shall offer for sale, sell,
			 import, or export, or have custody, control, or possession of for purposes of
			 offering for sale, selling, importing, or exporting, billfish or products
			 containing billfish.
			(b)PenaltyA violation of the prohibition in
			 subsection (a) shall be subject to penalty under section 308 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858) and
			 such a violation shall be treated under such section 308 as an act prohibited
			 by section 307 of that Act (16 U.S.C. 1857).
			
